 Case 3:21-cv-00446-DMS-MDD Document 10 Filed 04/15/21 PageID.197 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   JOSEPH MERHI, on behalf of himself      CASE NO. 3:21-cv-00446-DMS-MDD
     and on behalf of all others similarly
11   situated,                               ORDER GRANTING JOINT
                                             STIPULATION AND MOTION FOR
12                     Plaintiff,            ORDER EXTENDING
                                             DEFENDANT’S TIME TO RESPOND
13         v.                                TO PLAINTIFF’S COMPLAINT
14   LOWE’S HOME CENTERS, LLC, a             HONORABLE DANA M. SABRAW
     North Carolina limited liability
15   company and Does 1-50, inclusive,
16                     Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                                                        CASE NO. 3:21-CV-00446-DMS-MDD
 Case 3:21-cv-00446-DMS-MDD Document 10 Filed 04/15/21 PageID.198 Page 2 of 2


 1         The Court, having considered the Joint Stipulation and Motion for Order
 2   Extending Defendant’s Time to Respond to Plaintiff’s Complaint, and good cause
 3   appearing therefore, hereby orders that Defendant may file a response to Plaintiff’s
 4   Complaint on or before May 3, 2021.
 5         IT IS SO ORDERED.
 6   Dated: April 15, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                             CASE NO. 3:21-CV-00446-DMS-MDD
